Affirm in part, reverse in part, and remand; Opinion Filed October 9, 2020




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-19-00159-CV

                KBIDC INVESTMENTS, LLC, Appellant
                                V.
         ZURU TOYS INC., ZURU INC., AND ZURU LTD., TINNUS
           ENTERPRISES, LLC AND JOSH MALONE, Appellees

              On Appeal from the 219th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 219-05584-2017

    MEMORANDUM OPINION ON MOTION FOR REHEARING
          Before Justices Myers, Whitehill, and Pedersen, III
                       Opinion by Justice Myers
      We deny appellant’s motion for rehearing.      On our own motion, we

withdraw the opinion issued June 26, 2020. The following is now the opinion of

this Court.

      This case concerns a dispute between two inventors of systems for filling

and sealing recreational water balloons. KBIDC Investments, LLC claims that its

predecessor in interest, Kendall Harter, was the original inventor of the system

used by appellees. Appellant brought suit alleging Josh Malone and his company,

Tinnus Enterprises, LLC, misappropriated Harter’s trade secrets, used them to
create Bunch O’ Balloons, took the product to market with the help of

manufacturers Zuru Inc., Zuru Ltd., and Zuru Toys Inc. (collectively, “Zuru”), and

made millions of dollars.      The trial court rendered summary judgment that

appellant take nothing on its claims. A jury found that Malone and Tinnus’s

attorney’s fees through trial on appellant’s claim under the Texas Theft Liability

Act were $194,970.

      Appellant brings four issues on appeal contending (1) this Court lacks

jurisdiction over this appeal because the trial court’s judgment is not final; (2) the

trial erred by granting appellees’ motion for summary judgment because appellant

presented some evidence of misappropriation; (3) the trial court erred by granting

appellees’ motion for summary judgment because appellant was denied the

opportunity to conduct necessary and appropriate discovery; and (4) the trial court

erred by awarding Malone and Tinnus their attorney’s fees. We reverse the trial

court’s judgment that appellant take nothing from Zuru Toys Inc., and we reverse

the award of appellate attorney’s fees to Malone and Tinnus. In all other respects,

we affirm the trial court’s judgment.

                                 BACKGROUND

      Appellant’s predecessor in interest, Kendall Harter, was an inventor and

entrepreneur, and he was the owner of Blue Matrix Labs. In 2010, Harter saw

there were ways that the recreational activity of playing with water balloons could

be improved, including by filling multiple balloons at a time and by having the

                                         –2–
balloons seal themselves when they were full. He spent a few years developing a

system. He eventually settled on using a manifold with multiple tubes on which

the necks of the balloons would fit. The manifold was connected to a water source.

      During the development process, Harter, who lived in Austin, worked with

an engineering company in Farmers Branch, ARCO Ideas, Inc., to help develop his

ideas. Those ideas included creating a water balloon filler–launcher. In March

2013, Harter created a drawing of the balloon filler–launcher and a partial

prototype:




                                       –3–
       In developing the balloon filler–launcher, ARCO and Harter decided it

needed a flow meter so that each balloon would be filled to a consistent level.

ARCO contacted several companies, including Capstone Metering, to design a

flow meter to fill multiple balloons simultaneously.

       In 2013, Malone worked for a company, Realtime Group, and while working

as Realtime’s employee, Malone did some consulting work for Capstone. Some of

Malone’s work with Capstone was from his home office, and some was at

Capstone’s office. Malone finished his work with Capstone by January 2014.

       Meanwhile, starting in 2010, Malone had been experimenting using O-rings

on water balloons.1 Malone testified that in January 2014, he had his “light bulb

moment” and conceived of his system for filling and sealing many water balloons

at once. The system, which he called Bunch O’ Balloons, consisted of multiple

narrow, straw-like tubes, with a balloon fitted over the end of the tube and an

O-ring on the outside of the neck of the balloon holding the balloon on the tube.

The other end of each tube fit into a cup-like device. The cup had thirty or more of

these balloon-fitted tubes.




   1
     In his deposition in this case on May 2, 2018, Malone testified that between 2010 and 2012 he did
experimentation with putting O-rings on water balloons. In his deposition on August 8, 2017, in a suit
against Telebrands Corp. before the Patent Trial and Appeal Board, Malone testified he did not remember
whether, between 2010 and 2012, he tried sealing balloons with “rubber bands” but that he might have.


                                                 –4–
–5–
When the cup was attached to a water source, such as a garden hose, the water

flowed through the tubes, filling the balloons simultaneously. As the balloons

filled with water, they fell off the tubes and the O-rings sealed them.

          Malone filed for a patent for the system on February 7, 2014. In July 2014,

he       launched   a    Kickstarter       campaign       for    Bunch O’          Balloons.          See

https://www.kickstarter.com/projects/bunchoballoons/bunch-o-balloons-100-

water-balloons-in-less-than-1 (Kickstarter video) (last visited Oct. 8, 2020).2

Malone advertised that Bunch O’ Balloons would fill and seal over 100 water

balloons in one minute. The Kickstarter campaign was a success, and Malone

quickly met and then exceeded his goal.

          In August 2014, Harter demonstrated in a YouTube video his version of a

self-sealing, water-balloon-filling system he called the Zorbz Replicator. 3




     2
     During preparation of this opinion, the website address for the Kickstarter video changed. However,
the website under the new address appears substantially similar to that under the previous address, and the
video on the website appears to be the same as that at the former website address.
     3
       The website address for this video is part of the summary judgment evidence. However, the video
is no longer present at that address, and we were unable to find this video.


                                                   –6–
This system did not seal the balloons by an O-ring on the exterior but by having

adhesives on the inside of the neck of the balloon and a small ball inside the

balloon held in place by the specially designed neck of the balloon acting as a

check valve blocking the water from escaping through the neck of the balloon.

      In China, the Zuru companies, which manufacture and distribute toys, took

notice of Harter’s and Malone’s products and began negotiations with them to

manufacture and distribute the products. Harter told Zuru that Bunch O’ Balloons

was a design stolen from him. Zuru reached an agreement with Malone for the

right to manufacture and distribute Bunch O’ Balloons, but Harter refused to have

Zuru sell his products.   Zuru sold millions of Malone’s Bunch O’ Balloons

products worldwide.

      The success of Bunch O’ Balloons led to imitation, and Malone went to

court to stop other companies, including Telebrands Corp., that were copying his

product, infringing his patents, and seeking to have his patents invalidated. In

2015, Harter gave a deposition and provided an affidavit in Telebrands’ litigation

against Malone and his company, Tinnus Enterprises.

      Harter’s Zorbz Replicator was less successful than Bunch O’ Balloons, and

Harter’s company, Blue Matrix Labs, filed for bankruptcy protection. Appellant

purchased the company in late 2016.

      In 2017, appellant filed suit against Malone, Tinnus, and Zuru alleging

Malone and Tinnus misappropriated Harter’s trade secrets to develop Bunch O’
                                       –7–
Balloons and that Zuru was aware of Malone’s misappropriation when it

manufactured and distributed Bunch O’ Balloons. Malone and Tinnus, and Zuru

Inc. and Zuru Ltd., moved for summary judgment, asserting appellant had no

evidence to support its allegations.   The trial court granted their no-evidence

motions for summary judgment.

      One of appellant’s causes of action was that appellees were liable under the

Texas Theft Liability Act (TTLA). That statute states that the trial court shall

award the prevailing party “costs and reasonable attorney’s fees.” TEX. CIV. PRAC.

& REM. CODE ANN. § 134.005(b). Malone and Tinnus pleaded for attorney’s fees

under the statute.      Appellant demanded a jury trial on the amount and

reasonableness of the attorney’s fees. The jury determined Malone and Tinnus’s

reasonable attorney’s fees through the summary judgment on the causes of action

and the trial on attorney’s fees were $194,970, and the jury awarded additional

amounts in the event of an appeal.      The trial court signed a final judgment

incorporating the summary judgments and the jury’s verdict.

                                   JURISDICTION

      In its first issue, appellant contends this Court lacks jurisdiction over this

appeal because the judgment is not final. Appellant asserts the judgment does not

dispose of one of the parties, Zuru Toys Inc. We conclude the judgment is final

and this Court has jurisdiction.



                                       –8–
      The supreme court discussed the problem of determining judgment finality

in Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001):

      [T]he general rule, with a few mostly statutory exceptions, is that an
      appeal may be taken only from a final judgment. A judgment is final
      for purposes of appeal if it disposes of all pending parties and claims
      in the record, except as necessary to carry out the decree.”

      ....

      [T]he language of an order or judgment can make it final, even though
      it should have been interlocutory, if that language expressly disposes
      of all claims and all parties. It is not enough, of course, that the order
      or judgment merely use the word “final”. The intent to finally dispose
      of the case must be unequivocally expressed in the words of the order
      itself. But if that intent is clear from the order, then the order is final
      and appealable, even though the record does not provide an adequate
      basis for rendition of judgment.

      ....

      [A]n order that grants a motion for partial summary judgment is final
      if in fact it disposes of the only remaining issue and party in the case,
      even if the order does not say that it is final, indeed, even if it says it is
      not final. . . . Also, an order can be final and appealable when it
      should not be. For example, an order granting a motion for summary
      judgment that addressed all of the plaintiff’s claims when it was filed
      but did not address claims timely added by amendment after the
      motion was filed may state unequivocally that final judgment is
      rendered that the plaintiff take nothing by his suit. Granting more
      relief than the movant is entitled to makes the order reversible, but not
      interlocutory.

      ....

      A statement like, “This judgment finally disposes of all parties and all
      claims and is appealable”, would leave no doubt about the court's
      intention.
Id. at 195, 200, 204, 206 (Tex. 2001).


                                          –9–
      In this case, Zuru Inc. and Zuru Ltd. moved for summary judgment. The

trial court signed an interlocutory order granting their motion.      In the “Final

Judgment,” the trial court ordered that appellant’s claims against “ZURU Toys,

Inc., ZURU, Inc., and ZURU, Ltd., . . . are hereby dismissed with prejudice as to

re-filing the same and that Plaintiff shall take nothing.” The judgment also stated,

“This is a Final Judgment that disposes of all parties and all claims and is

appealable.”

      The “Final Judgment” disposes of appellant’s claims against Zuru Toys Inc.

by stating the claims against Zuru Toys Inc. “are hereby dismissed with

prejudice . . . and that Plaintiff shall take nothing.” The trial court expressed its

intent that the judgment be final by stating, “This is a Final Judgment that disposes

of all parties and all claims and is appealable.” See id. at 206.

      We conclude the judgment is final and that this Court has jurisdiction over

this appeal. We overrule appellant’s first issue.

                             SUMMARY JUDGMENT

      In the second issue, appellant contends the trial court erred by granting

appellees’ no-evidence motions for summary judgment on appellant’s claims.

      Rule 166a(i) provides that after an adequate time for discovery, a party “may

move for summary judgment on the ground that there is no evidence of one or

more essential elements of a claim or defense on which an adverse party would

have the burden of proof at trial.”       TEX. R. CIV. P. 166a(i).    We review a

                                         –10–
no-evidence summary judgment under the same legal sufficiency standard used to

review a directed verdict. See Flood v. Katz, 294 S.W.3d 756, 762 (Tex. App.—

Dallas 2009, pet. denied).    Thus, we must determine whether the nonmovant

produced more than a scintilla of probative evidence to raise a fact issue on the

material questions presented.   See id. at 762. When analyzing a no-evidence

summary judgment, “we ‘examine the entire record in the light most favorable to

the nonmovant, indulging every reasonable inference and resolving any doubts

against the motion.’” Sudan v. Sudan, 199 S.W.3d 291, 292 (Tex. 2006) (quoting

City of Keller v. Wilson, 168 S.W.3d 802, 823 (Tex. 2005)).         A no-evidence

summary judgment is improperly granted if the nonmovant presented more than a

scintilla of probative evidence to raise a genuine issue of material fact. King

Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003). “More than a scintilla

of evidence exists when the evidence ‘rises to a level that would enable reasonable,

fair-minded persons to differ in their conclusions.’” Id. (quoting Merrell Dow

Pharms., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997)). “Less than a scintilla

of evidence exists when the evidence is ‘so weak as to do no more than create a

mere surmise or suspicion’ of a fact.” Id. (quoting Kindred v. Con/Chem, Inc., 650
S.W.2d 61, 63 (Tex. 1983)).

      Plaintiffs often must prove trade secret misappropriation through

circumstantial evidence. Sw. Energy Prod. Co. v. Berry-Helfand, 411 S.W.3d 581,

598 (Tex. App.—Tyler 2013) (citing SI Handling Sys., Inc. v. Heisley, 753 F.2d
                                       –11–
1244, 1261 (3rd. Cir. 1985)), rev’d on other grounds, 491 S.W.3d 699 (Tex. 2016).

“A fact issue is raised by circumstantial evidence if a reasonable person would

conclude from the evidence that the existence of the fact is more reasonable than

its nonexistence.” Guthrie v. Suiter, 934 S.W.2d 820, 831 (Tex. App.—Houston

[1st Dist.] 1996, no writ). “All that is required is that the circumstances point to

ultimate facts sought to be established with such a degree of certainty as to make

the conclusion reasonably probable.” Id. “No fact issue is raised where the

evidence is so indefinite and uncertain as to preclude a finding.” Id. at 831–32.

      In deciding whether a disputed material fact issue exists precluding

summary judgment, evidence favorable to the nonmovant will be taken as true. In

re Estate of Berry, 280 S.W.3d 478, 480 (Tex. App.—Dallas 2009, no pet.). Every

reasonable inference must be indulged in favor of the nonmovant and any doubts

resolved in its favor. City of Keller v. Wilson, 168 S.W.3d 802, 824 (Tex. 2005).

We review a summary judgment de novo to determine whether a party’s right to

prevail is established as a matter of law. Dickey v. Club Corp. of Am., 12 S.W.3d
172, 175 (Tex. App.—Dallas 2000, pet. denied).

                     MISAPPROPRIATION BY MALONE

      Appellees moved for summary judgment on the ground that appellant had no

evidence they had misappropriated appellant’s trade secrets or other property.

Appellant sued appellees for statutory and common-law misappropriation of trade

secrets, violation of the TTLA, and for unfair competition by misappropriation.

                                        –12–
Misappropriation, or unlawful appropriation, is an element of each these causes of

action. See TEX. CIV. PRAC. & REM. CODE ANN. § 134.002(2) (under TTLA,

“‘Theft’ means unlawfully appropriating property . . . .”); id. § 134A.003, .004

(under Texas Uniform Trade Secrets Act, party may receive injunctive relief and

damages for misappropriation of trade secrets); BP Automotive, L.P. v. RML

Waxahachie Dodge, L.L.C., 448 S.W.3d 562, 572 (Tex. App.—Houston [1st Dist.]

2014, no pet.) (elements of unfair competition by misappropriation include the

defendant used the plaintiff’s product in competition with the plaintiff); 4 Twister


    4
       The elements of the tort of unfair competition by misappropriation, also called “common-law
misappropriation,” are “(1) the creation of plaintiff’s product (i.e., the trade secret information) through
extensive time, labor, skill, and money; (2) the defendant’s use of that product in competition with the
plaintiff, thereby gaining a special advantage in that competition (i.e., a ‘free ride’) because defendant is
burdened with little or none of the expense incurred by the plaintiff; and (3) commercial damage to the
plaintiff.” BP Automotive, L.P. v. RML Waxahachie Dodge, L.L.C., 448 S.W.3d 562, 572 (Tex. App.—
Houston [1st Dist.] 2014, no pet.). Unfair competition by misappropriation differs from common-law
trade secret misappropriation in two areas: (1) trade-secret misappropriation requires the existence of a
trade secret, while unfair competition by misappropriation does not require secrecy; and (2) unfair
competition by misappropriation requires the misappropriated item be used in competition with its
creator, while trade-secret misappropriation makes any use of the improperly acquired trade secret subject
to liability. See James E. Hudson, A Survey of the Texas Unfair-Competition Tort of Common-Law
Misappropriation, 50 BAYLOR L. REV. 921, 930 (1998). Compare B.P. Automotive, 448 S.W.3d at 572
(unfair competition by misappropriation) with CIV. PRAC. § 134A.002(3) (definition of
“Misappropriation” in Texas Uniform Trade Secrets Act) and Twister B.V., 364 S.W.3d at 437
(common-law misappropriation of trade secrets).
     Appellant asserts that the tort of “unfair competition” he pleaded does not include misappropriation as
an element. We disagree. The use of the product in unauthorized competition with the plaintiff who
created the product is the misappropriation. See Hudson, 50 BAYLOR L. REV. at 930 (“common-law
misappropriation requires the use of the misappropriated item in competition with its creator”); see also
Appropriate MERRIAM-WEBSTER.COM                DICTIONARY,       Merriam-Webster,     https://www.merriam-
webster.com/dictionary/appropriate (last visited Oct. 8, 2020) (“to take or make use of without authority
or      right”);    Misappropriate,       MERRIAM-WEBSTER.COM           DICTIONARY,       Merriam-Webster,
https://www.merriam-webster.com/dictionary/misappropriate (last visited Oct. 8, 2020) (“to appropriate
wrongly (as by theft or embezzlement)”). Unlawful competition by misappropriation is one of multiple
torts in the unfair-competition category. The tort called “unfair competition” consisting of “conduct that
is contrary to honest practice in industrial or commercial matters” is a derivative tort requiring “a viable
underlying tort or other illegal conduct for liability to exist.” Greenville Automatic Gas Co. v. Automatic
Propane Gas & Supply, LLC, 465 S.W.3d 778, 788 (Tex. App.—Dallas 2015, no pet.). The parties have

                                                   –13–
B.V. v. Newton Research Partners, LP, 364 S.W.3d 428, 437 (Tex. App.—Dallas

2012, no pet.) (elements of common-law misappropriation of trade secrets include

“the trade secret was acquired through breach of a confidential relationship or was

discovered by improper means” and “the defendant used the trade secret without

authorization”).

        For Malone to have misappropriated Harter’s trade secrets concerning filling

multiple balloons with a manifold and using O-rings to make balloons self-sealing,

he must have had some access to Harter’s trade secrets and knowledge of them.

See RESTATEMENT (THIRD)             OF   UNFAIR COMPETITION § 40, cmt. c (“proof of the

defendant’s knowledge of the trade secret together with substantial similarities

between the parties’ products or processes may justify an inference of use by the

defendant”).5 We must determine whether appellant presented any evidence that

Malone had access to Harter’s ideas for him to acquire knowledge of them and

misappropriate them.




not addressed whether the tort of unfair competition by misappropriation is also a derivative tort, and we
need not address that matter in this case.
    5
       “Although it is unclear whether Texas expressly follows the Restatement (Third) of Unfair
Competition, the Texas Supreme Court has acknowledged section 40 and other sections of this
Restatement as defining trade secrets and remedies available for their protection.” Twister B.V. v. Newton
Research Partners, LP, 364 S.W.3d 428, 438 (Tex. App.—Dallas 2012, no pet.). In Southwest Energy
Production Co. v. Berry-Helfand, 491 S.W.3d 699, 722 (Tex. 2016), the supreme court cited a case from
the Fifth Circuit, General Universal Systems, Inc. v. HAL, Inc., 500 F.3d 444, 450–51 (5th Cir. 2007), and
observed that the case cited comment c of section 40.


                                                 –14–
                       Malone’s Work at Realtime Group
      Appellant asserts Malone could have learned of Harter’s ideas about filling

multiple balloons with a manifold and using O-rings for self-sealing balloons from

Harter’s consultant, ARCO. From 2012 to 2014, Harter worked with ARCO to

develop his ideas. Besides the balloon filler–launcher, Harter also disclosed to

ARCO his ideas for self-sealing balloons and for simultaneously filling multiple

balloons.

      When Harter was working with ARCO, Malone worked as a product-design

consultant for The Realtime Group.      One of Realtime’s clients was Capstone

Metering, and Malone worked some at Capstone’s premises.               ARCO hired

Capstone to design a flowmeter for Harter’s balloon filler–launcher.

      Thus, Harter’s evidence is that ARCO had Harter’s filler–launcher design,

ARCO hired Capstone to design a flowmeter for it, and Malone may have been

working at Capstone’s premises at that time. The record contains no evidence that

ARCO sent Harter’s designs to Capstone or, even if it did send the design, that

Malone had access to the design. Malone testified in his deposition that he was

“involved” with “water meter” at Realtime and Capstone, but there is no evidence

that Malone worked on the flowmeter for Harter’s balloon filler–launcher. ARCO

was required by its agreements with Harter to obtain nondisclosure agreements

from anyone who would see Harter’s designs, and there is no evidence that it did



                                       –15–
not do so.        Nor is there any evidence that Malone signed a nondisclosure

agreement concerning Harter’s designs.

        This evidence does not make it reasonably probable that Malone had access

to Harter’s design. Instead it is too indefinite and uncertain to show Malone had

access to Harter’s design to constitute circumstantial evidence of Malone’s

misappropriation of the design. See Guthrie, 934 S.W.2d at 831.

                         The Initials “JM” on ARCO’s Drawings

        Appellant also asserts Malone worked at ARCO and was exposed to Harter’s

designs while working there. Harter disclosed various ideas to ARCO, including a

“Provisional Patent Application” stating that water balloons could be sealed with

“[s]mall rubber bands/o-rings that are applied to the neck of the balloon after it is

filled that acts as a closure to restrict the flow of liquid or gas out of the balloon

opening.”6 The document also described a system of filling the balloons similar to

both Harter’s and Malone’s systems:                     “This method involves a manifold

distribution system that disseminates water throughout various fill nozzles, thereby

distributing liquid to multiple water balloons simultaneously.” Harter testified in

his affidavit that in 2012, he made drawings for filling multiple water balloons at

one time:




    6
      This description is different from Bunch O’ Balloons, in which the O-rings are applied to the necks
of the balloons before they are filled to hold the balloons on the filler tubes.


                                                 –16–
Although the similarity of this drawing to Bunch O’ Balloons is apparent,

similarity of design is not evidence of misappropriation without evidence Malone

knew of Harter’s design. See RESTATEMENT § 40 cmt c.

        Appellant’s evidence for his assertion that Malone worked for ARCO and

was exposed to Harter’s ideas at ARCO is that the initials “JM” appear on

drawings ARCO prepared for other products designed by Harter, including

drawings for a sandwich maker and a water-balloon gun. 7 Appellant also points to

Malone’s Linkedin.com profile, which states that his technical skills include

“CAD,” computer-aided design. Appellant asserts, without citing any evidence

other than Harter’s affidavit, that Malone’s house was “within a 30-minute drive of

ARCO’s offices” in Farmer’s Branch. Appellant also states that ARCO had no

employees with the initials “JM” at that time.

        Appellant’s argument that “JM” stands for Josh Malone is speculation.

Appellant provides no evidence to support its theory that Malone is the only person

    7
      This water-balloon gun appears to be a different device from the water balloon filler–launcher
discussed above. Nothing in the drawing of the water-balloon gun with the initials “JM” shows the
product involved self-sealing balloons of any type or that it would fill multiple water balloons at one time.


                                                   –17–
with the initials “JM” who is skilled in CAD and lives within a thirty-minute drive

of ARCO’s offices.

      This evidence is too indefinite and uncertain to show Malone had access to

Harter’s designs.    It does not constitute circumstantial evidence that Malone

worked at ARCO, that he had access to Harter’s provisional patent application or

drawings, or that he misappropriated Harter’s trade secrets.   Furthermore, the fact

that no one with the initials “JM” worked at ARCO at that time is not evidence that

Malone worked for ARCO or prepared the water-balloon gun or sandwich-maker

drawings for ARCO.

                           Malone’s E-mail with Zuru

      Appellant argues that statements by Malone in an e-mail to Zuru are

evidence that Malone had access to one of Harter’s patent applications before it

was public.

      On August 15, 2014, Malone and Zuru exchanged e-mails negotiating the

terms of the licensing agreement for Bunch O’ Balloons. One of Zuru’s concerns

was the possibility of litigation with Harter’s companies concerning Harter’s Zorbz

balloon products. Zuru proposed that half of Malone’s commission be withheld

and used by Zuru for any litigation concerning Zorbz. Malone wrote back stating:

      Agree to all except Zorbz indemnification.          A few comments
      regarding that:

               I understand your concern, and will help address it however
                I can

                                       –18–
              we are not prepared to accept this category of risk
               (aggressive or frivolous legal actions)

              several statements in the warranties section address this
               issue, and I am happy for you to add language there

              I urge you to compare the patent application documents to
               assess any risk of infringement

              I do not know and have never spoken to anyone who
               developed Zorbz IP

              I have not been a party to any NDA or contract in this field

              Hypothetically if Zorbz consultants gave away IP, that does
               not create any liabilities for us under U.S. law

(Italicization added.)    Appellant asserts that the three italicized statements

constitute evidence that Malone had access to Harter’s trade secrets.

      Concerning Malone’s statement urging Zuru “to compare the patent

application documents to assess any risk of infringement,” appellant argues Zuru

could not have compared the patent applications without Malone having access to

Harter’s trade secrets and confidential information because one of Harter’s patent

applications was not published until February 26, 2015, six months after the

August 15, 2014 e-mail.

      In support of this assertion, appellant cites to Harter’s patent application

publication for “Self-Sealing Balloons and Related Components and Methods of

Manufacturing.” However, it is not clear what “patent application documents”

Malone was referring to in his e-mail with Zuru. Harter’s self-sealing-balloons

patent application discusses making water balloons self-sealing in two ways: (1)
                                       –19–
by inserting a small sphere into the balloon that would act as a check valve by

blocking the neck of the balloon after it was filled with water and by having the

neck of the balloon operate as an elastic band to hold the check-valve ball in place,

and (2) by making the neck of the balloon adhesive in the presence of water. The

patent application also discussed methods for manufacturing the water balloons

and check valves. The patent application did not discuss any matters resembling

Bunch O’ Balloons, which worked by fitting balloons onto narrow tubes with the

balloons self-sealing through the use of O-rings on the outside of the necks of the

balloons, not adhesives inside the balloons or check valves held in place by the

design of the neck of the balloon.

      Harter testified in his deposition that he had “multiple” patents related to the

Zorbz Replicator.    If Malone was referring to the self-sealing balloon patent

application, it is no evidence he had access to Harter’s trade secrets concerning

either filling multiple balloons at one time or making them self-sealing with

O-rings because that patent application does not discuss either of those matters. If

Malone was referring to a different patent application, then there is no evidence

whether that patent application was unpublished on August 15, 2014.

      We conclude Malone’s statement to Zuru to “compare the patent

applications” was too indefinite and uncertain to constitute circumstantial evidence

that Malone had access to Harter’s relevant designs for filling multiple water



                                        –20–
balloons with a manifold and using O-rings to make them self-sealing or that

Malone misappropriated Harter’s designs.

      Appellant argues in its reply brief that the second italicized statement, “I do

not know and have never spoken to anyone who developed Zorbz IP,” calls

Malone’s credibility into question. Appellant points to evidence that Malone and

Harter had exchanged e-mails about Zorbz only a month before Malone’s e-mail

with Zuru. Appellant did not point to this statement in either its response to the

motion for summary judgment or in its appellant’s brief.               However, even

considering the statement, it is, at most, evidence that Malone lied to Zuru. It is no

evidence that Malone had access to Harter’s trade secrets on self-sealing water

balloons with O-rings or filling multiple water balloons with a manifold.

Appellant   had the     burden of producing some            evidence    that Malone

misappropriated Harter’s trade secrets, and the second italicized statement is not

circumstantial evidence of that.

      Appellant argues that the third italicized statement in the e-mail,

“[h]ypothetically, if Zorbz consultants gave away IP, that does not create any

liabilities for us under U.S. law,” shows Malone had access to and misappropriated

Harter’s trade secrets. Appellant stated in the response to the motion for summary

judgment:    “That Mr. Malone would suggest the exact method by which he

misappropriated the confidential trade secrets of Mr. Harter and Blue Matrix is

telling.” Appellant states in its brief on appeal that Malone’s “telling choice of
                                        –21–
language at the time strongly suggests the precise method by which he

misappropriated the confidential information and trade secrets . . . .” We disagree.

Appellant provided no evidence of who this hypothetical consultant was, what

secrets were disclosed by or misappropriated from the consultant, or how Malone

had access to the consultant or the consultant’s information.        We conclude

Malone’s statement is too indefinite and uncertain to constitute circumstantial

evidence that he had access to and misappropriated any of Harter’s trade secrets

about self-sealing water balloons using O-rings or for filling multiple water

balloons using a manifold device.

                              “It’s some evidence.”

      Appellant also points to a comment by the trial court at a hearing on the

parties’ motions to compel discovery and for special exceptions. Appellant argues

the trial court concluded that Zuru’s statement in the August 15, 2014 e-mails

about wanting indemnity for potential suits by Harter was “some evidence” of

Malone’s misappropriation of Harter’s trade secrets.

      At the hearing, appellant’s lawyer told the trial court that Zuru wanted an

indemnification provision in the licensing agreement because Harter had told Zuru

that the Bunch O’ Balloons concept was “picked up from our engineers in the

Dallas/Fort Worth area and was essentially a stolen idea based on the replicator

concept we were working on.” The following discussion then occurred:

      The Court: And it’s Kendall Harter who told them it was stolen.

                                       –22–
      [Appellant’s Attorney]: Yes, Your Honor, that’s what it is saying.

      The Court: Because Kendall Harter thinks it was stolen.

      [Appellant’s Attorney]: Yes, Your Honor. And he’s telling the—

      The Court: It wasn’t that they got the thief to admit it, the purported
      victim claims it was stolen.

      [Appellant’s Attorney]: Yes, Your Honor. And he says, I’ve been
      working on the—

      The Court: How is that evidence? That’s just a claim?

      [Appellant’s Attorney]: Well, no, Your Honor, it’s telling him that I
      was working on this. I have my designs. I have my other things. I
      was doing this exact same thing and that this was—

      The Court: I guess I should take that back. It’s some evidence.

      [Appellant’s Attorney]: Yes, Your Honor.

      The Court: It’s not dispositive, if the accusers’ own claims were
      evidence of their truthfulness, then nobody would need any other
      evidence. They would just say you took that from me.

      [Appellant’s Attorney]: Absolutely, Your, Honor, and they will have
      a chance at trial to rebut that; but like you said, it is some evidence.
      That’s all we need, it’s some evidence to show—

      The Court: But you need something more than something purely
      self-serving.

      [Appellant’s Attorney]: You don’t actually, no, Your Honor, they
      don’t have anything to rebut it, you wouldn’t. It’s just—again, if it’s
      some evidence, that’s all you need.

(Emphasis added.) In context, it appears what the trial court said was “some

evidence” was Harter’s statement that Malone and Zuru stole his Zorbz Replicator

trade secrets.



                                       –23–
      Even if the trial court meant that the e-mail about indemnification from a

potential lawsuit from Harter was “some evidence,” that evidence “does not point

to ultimate facts with such a degree of certainty as to make the conclusion [i.e., that

Malone had access to and misappropriated Harter's designs] reasonably probable.”

Guthrie, 934 S.W.2d at 831. Therefore, it was not circumstantial evidence that

Malone had access to and misappropriated Harter’s trade secrets concerning

making balloons self-sealing using O-rings or filling multiple balloons using a

manifold.

                              March 2015 Luncheon
      In March 2015, Malone asked Harter to meet with him. Malone testified he

was concerned that Harter may have been siding with Telebrands in that

company’s attempt to have Malone’s patent for Bunch O’ Balloons set aside.

      During the luncheon meeting, Malone told Harter that Harter’s patent

application for self-sealing balloons (discussed above) had the wrong illustrations.

Most of the illustrations in the patent application were for a sandwich maker,

which had nothing to do with the text in the application. Appellant argues Malone

“should not have had any knowledge, information, or even idea about the sandwich

maker unless he improperly received information through ARCO—in violation of

the non-disclosure agreement.”

      The patent application was published on February 26, 2015, and it was

public information at the time of the March 2015 luncheon. Therefore, Malone’s

                                        –24–
knowledge of the patent application at the luncheon is not evidence of his having

access to Harter’s confidential information.

      Most of the illustrations on the patent application are clearly for a sandwich

maker. The illustrations include a drawing of what appears to be machine with a

slice of bread and a substance labeled “Creamy Peanut Butter” in an envelope next

to the bread. The illustrations also included charts stating: “Place Bread,” “Start

Machine,” “Dispense Foodstuff,” “Spread on Bread,” “Present Sandwich,”

“Extract Sandwich,” “Eat Sandwich.” Malone did not need access to confidential

information to discern that most of the illustrations in the patent application

concerned a sandwich maker. Only four of the nineteen illustrations in the patent

application appear to concern the Zorbz self-sealing balloon, which used an

internal check valve with the specially designed neck of the balloon and internal

adhesives to seal the balloon, not an external O-ring.

      Harter also testified in his affidavit that as they were leaving the restaurant,

Malone told him, “I’m going to tell your investors!” Harter testified that the

identity of his company’s investors “was not public and there is no way that

Malone could have found out the [identity] of the investors because Blue Matrix

was not a public company.” Harter stated that one of the key investors received a

letter signed by Malone. Malone testified in his deposition that Harter told him at

the luncheon that one of his investors “was a famous third baseman for the

Yankees or something. And so I think I Googled it, and then I think I further
                                        –25–
confirmed it from public records.”       Malone was then asked, “What public

records?” And he answered, “I don’t remember. It could have been registration

with the Secretary of State, but I don’t remember for sure.” A moment later, he

said, “Now I can answer the last question. He was the assignee of record in the

patent office.”

      Appellant argues it was factually false that the investor was the assignee for

the pending patent application for self-sealing balloons. That published patent

application shows the assignee is Harter’s company, Blue Matrix Labs. However,

Malone did not say the investor was the assignee of the patent application for

self-sealing balloons; Malone said the investor “was the assignee of record in the

patent office.” Harter testified he had multiple patents for Zorbz water balloons;

appellant did not present evidence that the investor was not “the assignee of record

in the patent office” for one of Harter’s other patents. Malone did not specify what

the investor had been assigned, and appellant did not ask Malone what the investor

had been assigned.

      Even if Malone came by knowledge of the investor’s identity by

inappropriate means, it is too indefinite and uncertain to show that Malone came

into contact with Harter’s ideas for filling multiple balloons with a manifold or for

making balloons self-sealing using O-rings.




                                        –26–
                              Use of Zorbz Balloons
      Appellant also argues the evidence shows Malone had access to Harter’s

prototype self-sealing balloons later marketed under the brand name Zorbz. In the

Kickstarter video, Malone shows how many Zorbz and other brands of water

balloons he could fill in one minute, and he compares that to the number of Bunch

O’ Balloons he could fill in a minute. In the video, the Zorbz balloons are white.

Appellant’s summary judgment evidence included a written draft of a script for the

Kickstarter video that Malone e-mailed to someone on June 25, 2014.

      Appellant does not explain the link between Malone’s alleged use of Zorbz

prototype balloons and his alleged misappropriation of Harter’s trade secrets. We

will presume the argument is that if Malone had access to Harter’s prototype

balloons, then Malone had access to Harter’s trade-secret designs.

      Appellant first argues that the Zorbz balloons in the video were the

prototype balloons because Zorbz balloons were not available to the public when

Malone made the video. The record does not show the date on which Malone

made the video. However, the Kickstarter campaign began July 22, 2014, so the

video was made sometime between June 25 when Malone was working on the

script and July 22, 2014. Harter testified that Zorbz balloons were sold between

April and September 2014. Therefore, the fact that Malone used the balloons in

June and July 2014 is not evidence they were Harter’s nonpublic prototype

balloons.

                                       –27–
      Appellant also argues the balloons in the video must be the prototype

balloons because the balloons Malone identified as Zorbz balloons in the video

were white and Harter used white balloons for his prototype. Appellant’s summary

judgment evidence included Malone’s receipt for a package of Zorbz balloons he

ordered, and the receipt included a picture of the balloon package. The picture

showed the package included white balloons as well as blue, red, and yellow

balloons. Therefore, the fact that the Zorbz balloons in the video were white is not

evidence they were Harter’s nonpublic prototype balloons.

      Appellant also argues Malone had access to Harter’s prototype balloons

because the drafts of the script call for a voiceover stating, “We made as many

water balloons as we could in 1 minute using 4 different methods. Using the old

fashioned way we were able to make 6 balloons. Using a Tie-Knot, it was 8

balloons. With Zorbs [sic], we made 30.” Therefore, appellant argues, Malone

must have had Zorbz balloons on or before June 25 to make those claims in the

script. Yet Malone’s receipt for the balloons shows he ordered them on June 24

for delivery between June 26 and July 1. This evidence shows the script was

written before Malone received the balloons.

      Appellant’s evidence included Malone’s deposition. Malone testified that an

initial script was provided to him, he revised it, and he sent back the script that is in

the record. The e-mails show the script was sent to him on June 23, and he

returned the revised script on June 25. In both scripts, the voiceover says tests of
                                         –28–
Zorbz balloons showed thirty of them could be filled in one minute.            Malone

testified in his deposition that he timed filling Zorbz water balloons, but he did not

testify when he did the testing other than that it was before the filming of the video.

He also testified that the scripts’ statements that he filled thirty Zorbz balloons in

one minute were not accurate. In the actual Kickstarter video, the voiceover,

which is Malone’s voice, said he filled ten Zorbz balloons in one minute.

      This evidence does not show Malone had access to Zorbz prototype balloons

or that Malone tested any Zorbz balloons before he received those he ordered.

Instead, the evidence shows Malone received and edited scripts for the Kickstarter

video that stated a voiceover would say how many Zorbz balloons Malone could

fill in a minute. The scripts stated thirty balloons per minute, but by the time the

video was filmed and produced, which was after Malone received and could have

tested the balloons, that number changed to ten. This evidence does not show that

Malone had access to and misappropriated Harter’s trade secrets.

      Moreover, the Zorbz balloons used a different sealing system from Malone’s

system using O-rings, and the package of Zorbz balloons did not come with a

Zorbz Replicator, which was the device for filling multiple balloons at one time.

So even if Malone had received Zorbz prototype balloons, it does not tend to show

that he had access to Harter’s concepts for self-sealing balloons using O-rings or

for filling multiple balloons using a manifold.



                                        –29–
                                             “Do or Die”
         Appellant also points to Malone’s comments in an interview published in D

Magazine.        In the interview, Malone said that before Bunch O’ Balloons, his

inventing “wasn’t quite working out,” he was “really, really discouraged,” and

believed this was his “last chance. It was do or die.” 8 Malone also stated in his

deposition that he came up with the idea for Bunch O’ Balloons in a few weeks.

Appellant argues: “The evidence shows that Mr. Malone’s alleged creation of

Bunch O’ Balloons is nothing more than recasting misappropriated products he

gained from KBIDC.” Appellant then points to Malone’s LinkedIn profile where

he describes his business entity, Tinnus: “TINNUS stands for There Is Nothing

New under the Sun. This describes my approach which is to find the best products,

technologies, or methods and use them, improve them, or replace them.”

However, neither Malone’s melancholy and anxiety about possibly having to give

up inventing nor the name and philosophy of his company is any evidence that

Malone had access to and misappropriated Harter’s trade secrets concerning

sealing water balloons with O-rings or filling multiple balloons with a manifold.


   8
       Here are the relevant statements from Malone’s D Magazine interview:
         [Q] How many times did your wife tell you to stop fooling around with the dumb water
         balloon thing and get back to your old consulting job?
         [A] She’s been supportive. This was a really tough time. I’d spend half my time
         consulting, half of it inventing. It wasn’t quite working out. I updated my resume and
         my LinkedIn, but the job openings were horrible. I couldn’t imagine having to go back to
         the corporate world. I was just really, really discouraged. This was my last chance. It
         was do or die.


                                                 –30–
      We conclude that none of the evidence appellant cites, whether viewed

separately or collectively, constitutes evidence that Malone misappropriated trade

secrets belonging to Harter and later to appellant to create Bunch O’ Balloons.

Therefore, the trial court did not err by granting Tinnus and Malone’s motion for

summary judgment.

            MISAPPROPRIATION BY ZURU INC. AND ZURU LTD.
      Zuru Inc. and Zuru Ltd. moved for summary judgment on the ground that

appellant had no evidence they unlawfully used, disclosed, appropriated, secured,

or stole Harter’s trade secrets or other property. To prevail, appellant had to

present some evidence that the Zuru entities knew or had reason to know they

derived their knowledge of Harter’s trade secrets through a person who used

improper     means   to   acquire   the    trade   secrets.   See   CIV. PRAC.   §

134A.002(3)(B)(ii)(a).

      Appellant’s legal theory is that the Zuru entities received Harter’s trade

secrets from Malone, who had misappropriated them from Harter. To support this

theory, appellant had to present some evidence that Malone misappropriated

Harter’s trade secrets. As discussed above, appellants failed to present any such

evidence.    Therefore, appellant presented no evidence that the Zuru entities

unlawfully used, disclosed, appropriated, secured, or stole Harter’s or appellant’s

trade secrets or other property.



                                          –31–
      We conclude the trial court did not err by granting Zuru Inc. and Zuru Ltd.’s

motion for summary judgment.

      We overrule appellant’s second issue.

              SUMMARY JUDGMENT FOR ZURU TOYS INC.

      Appellant also contends the trial court erred by rendering judgment for Zuru

Toys Inc. Zuru Toys Inc. did not move for summary judgment with Zuru Inc. and

Zuru Ltd.    Instead, Zuru Inc. and Zuru Ltd.’s motion for summary judgment

identified the movants as “ZURU Ltd. and ZURU Inc. (collectively ‘ZURU’),

incorrectly named as ZURU Toys Inc. . . . .” Even though Zuru Toys Inc. did not

move for summary judgment, the final judgment states that appellant’s

“affirmative claims for relief asserted against Defendants . . . ZURU Toys, Inc. . . .

are hereby dismissed with prejudice as to re-filing the same and that Plaintiff shall

take nothing.” As this Court has stated, “An order that grants summary judgment

to a party who did not move for summary judgment is erroneous and must be

reversed.” Mitchell v. Baylor Univ. Med. Ctr., 109 S.W.3d 838, 844 (Tex. App.—

Dallas 2003, no pet.).

      Zuru Toys Inc. filed a motion for summary judgment on the day the court

signed the final judgment. A motion for summary judgment must be filed at least

twenty-one days before the summary judgment hearing. TEX. R. CIV. P. 166a(c).

Zuru Toys Inc.’s motion filed the day of the final judgment did not follow this

requirement. Nothing in the record shows the trial court considered or ruled on

                                        –32–
that motion for summary judgment. We conclude the trial court erred by rendering

judgment that appellant take nothing from Zuru Toys Inc.

                     DISCOVERY AND CONTINUANCE

      In his third issue, appellant contends the trial court erred by denying its

motion to compel discovery and its motion to continue the summary judgment

hearing.

                          Motions to Compel Discovery

      Appellant filed motions to compel discovery responses against Zuru and

against Malone and Tinnus on August 11, 2017, and January 25, 2018. The trial

court denied the motions. “In general, a party may obtain discovery regarding any

matter that is not privileged and is relevant to the subject matter of the pending

action.” TEX. R. CIV. P. 192.3(a).

      We review a trial court’s denial of a motion to compel discovery for an

abuse of discretion. Carbonara v. Tex. Stadium Corp., 244 S.W.3d 651, 658 (Tex.

App.—Dallas 2008, no pet.).      A trial court abuses its discretion when it acts

“without reference to any guiding rules and principles”; in other words, if it acts

arbitrarily or unreasonably. Downer v. Aquamarine Operators, Inc., 701 S.W.2d
238, 241–42 (Tex. 1985). Even where a party shows an abuse of discretion in a

discovery ruling, the complaining party must still show harm to obtain a reversal.

See TEX. R. APP. P. 44.1(a); see also Ford Motor Co. v. Castillo, 279 S.W.3d 656,

667 (Tex. 2009). Harmful error is error that “probably caused the rendition of an

                                       –33–
improper judgment” or “probably prevented the appellant from properly presenting

the case to the court of appeals.” TEX. R. APP. P. 44.1(a).

      On appeal, appellant complains about appellees’ failure to comply with its

request that appellees provide copies of all communications between them. Zuru’s

“COO” testified in her deposition that there were hundreds of e-mails between

Zuru and Malone. However, appellant states Malone produced “a handful” of

e-mails with Zuru, but Zuru produced no e-mails between it and Malone.

Appellant also asserts on appeal that the trial court erred by denying its motion to

compel discovery concerning marketing, sales, and use of Bunch O’ Balloons.

      Appellant provides no argument explaining how these discovery requests

were relevant to the only issue in the motion for summary judgment, whether

Malone misappropriated Harter’s trade secrets concerning self-sealing water

balloons with O-rings and filling multiple balloons with a manifold system.

Malone patented Bunch O’ Balloons in February 2014.                Therefore, any

misappropriation of Harter’s trade secrets had to have occurred before then.

Appellant provides no explanation of how communications between Malone and

Zuru, which began in August 2014, could be relevant to events allegedly occurring

no later than February 2014.

      Likewise, appellant provides no explanation of how “information related to

marketing/sales/use of Bunch O’ Balloons” was relevant. Appellant states in its

brief that the “marketing/sales/use” information “goes directly to one of the
                                        –34–
elements ZURU raised in its summary judgment motion.” Appellant does not

identify which element or provide a citation to the record. Appellant may be

referring to Zuru’s motion for summary judgment on appellant’s unfair

competition cause of action asserting, “KBIDC has not and cannot bring forth any

summary judgment evidence that ZURU used KBIDC’s trade secrets in

competition with KBIDC.” To meet this no-evidence challenge, appellant would

have to show Bunch O’ Balloons incorporated appellant’s trade secrets and that

Zuru used those trade secrets in competition with appellant.       The only way

appellant could show Bunch O’ Balloons incorporated its trade secret was to

present some evidence that Malone misappropriated Harter’s trade secrets and used

them to design Bunch O’ Balloons. The marketing, sales, and use information by

Zuru would be relevant to show whether Bunch O’ Balloons was sold in

competition with appellant’s Zorbz products, but we fail to see how that

information could be relevant to showing Bunch O’ Balloons was a result of

Malone misappropriating Harter’s trade secrets.

      We conclude appellant has failed to show how the trial court’s denial of the

motion to compel discovery constituted harmful error.

                            Motion for Continuance

      Appellant moved for a continuance of the summary judgment hearing set for

May 17, 2018, because it had not had an adequate opportunity for discovery before

appellees filed their motions for summary judgment.

                                      –35–
      A party may move for no-evidence summary judgment “after adequate time

for discovery.” TEX. R. CIV. P. 166a(i). This rule does not require that discovery

has been completed. Specialty Retailers, Inc. v. Fuqua, 29 S.W.3d 140, 145 (Tex.

App.—Houston [14th Dist.] 2000, pet. denied). To determine whether adequate

time for discovery has passed, we examine such factors as: (1) the nature of the

case; (2) the nature of evidence necessary to controvert the no-evidence motion;

(3) the length of time the case was active; (4) the amount of time the no-evidence

motion was on file; (5) whether the movant had requested stricter deadlines for

discovery; (6) the amount of discovery already taken place; and (7) whether the

discovery deadlines in place were specific or vague. Robertson v. Sw. Bell Yellow

Pages, Inc., 190 S.W.3d 899, 902 (Tex. App.—Dallas 2006, no pet.). A party

claiming a continuance is necessary in order to conduct discovery must establish

“the materiality and purpose of the discovery sought, and whether the party

seeking the continuance has exercised due diligence to obtain the discovery

sought.” Joe v. Two Thirty Nine Joint Venture, 145 S.W.3d 150, 161 (Tex. 2004).

      In this case, appellant filed the suit in Travis County on January 24, 2017.

The summary judgment hearing was May 17, 2018, one year, four months, and

twenty-three days after appellant filed suit.   Malone and Tinnus moved for

summary judgment on January 19, 2018, almost five months before the summary

judgment hearing. Zuru moved for summary judgment on April 16, 2018, about

one month before the summary judgment hearing. The only evidentiary issues in
                                      –36–
the motions for summary judgment were (1) whether appellant could present some

evidence that Malone misappropriated Harter’s trade secrets for self-sealing water

balloons with O-rings and for filling multiple balloons at one time with a manifold;

and (2) whether appellant could present some evidence that Zuru knew or should

have known of Malone’s misappropriation.

      Appellant asserts discovery was delayed six months while venue was

transferred from Travis County to Collin County. However, appellant cites no

authority for the assertion that discovery could not occur while the case’s transfer

was pending. Also, the record shows some discovery occurred during this time.

Appellant has not shown discovery could not have taken place while the

transfer-of-venue proceedings were pending.

      Appellant also sought a continuance of the summary judgment hearing to

take the depositions of four individuals: Alex Stegall, Jim Williamson, Laura

Jensen, and Allison Malone.       However, appellant did not explain how the

depositions of these four individuals were material to the issues in the motions for

summary judgment. Appellant stated in its motion for continuance:

      Each of these persons has important information related to the issues
      raised in Defendants’ motion for summary judgment. For example,
      Alex Stegall was the primary contact for Mr. Malone concerning his
      [K]ickstarter campaign, press releases, and other media publications
      related to Bunch O’ Balloons. It is expected that Ms. Stegall will be
      able to verify the statements Mr. Malone made in these many media
      reports as well as the timeline for when certain testing, marketing, and
      other development of Bunch O’ Balloons occurred. Likewise, Mr.
      Williamson was involved in the production of certain components of
                                       –37–
      the Bunch O’ Balloons product in late January/early February 2014
      and had communications and contacts with Mr. Malone during the
      relevant period concerning Bunch O’ Balloons. Further, Laura Jensen
      participated in Mr. Malone’s [K]ickstarter video, would have tested
      the product, and Mr. Malone has already admitted that his
      [K]ickstarter video falsely stated that Ms. Jensen was a neighbor. In
      addition, Allison Malone was listed as a person with relevant
      knowledge on Defendants Tinnus and Malone’s disclosures, would
      have knowledge of the testing and development of the Bunch O’
      Balloons product, and was a regular participant in videos and other
      efforts on behalf of Mr. Malone. Her testimony will be important to
      show the development and testing of Bunch O’ Balloons.

      KBIDC believes that documents and testimony from these and other
      persons are necessary for the case and particularly as it relates to the
      element of misappropriation, which has been challenged by
      Defendants’ motions for summary judgment. Some or all of this
      testimony will likely further establish evidence supporting the
      misappropriation of Plaintiff’s trade secrets and property.

Although appellant states the witnesses’ testimony “will likely further establish

evidence supporting . . . misappropriation,” the motion provides no explanation of

how their testimony would do so. Except for Williamson, none of the witnesses

appear to have been involved with appellees before Malone patented Bunch O’

Balloons. Appellant’s explanation to the trial court regarding the need to depose

Williamson was that during January to February 2014, Williamson was “involved

in the production of certain components” for Bunch O’ Balloons and that he had

“communications” with Malone. Although other parts of the record show this time

period was immediately before Malone applied for the patent for Bunch O’

Balloons, appellant did not explain in the motion the potential relevance of that

time period. Appellant also did not explain how Williamson or any of the other

                                       –38–
potential deponents would have had knowledge that Malone misappropriated the

design for Bunch O’ Balloons from Harter. During the hearing on the motion for

continuance, appellant did not mention Williamson. Appellant also provided no

explanation for its failure to depose these witnesses during the preceding sixteen

months other than “Defendants’ refusal to produce key documents, discovery

disputes, scheduling issues for all the parties.” Appellant did not explain how

these matters prevented their deposing these witnesses.

      As for the factors concerning discovery deadlines, there were no strict

deadlines. Appellant asserts the trial court erred by not signing a discovery control

plan in this case. Rule 190.1, headed “Discovery Control Plan Required,” states,

“Every case must be governed by a discovery control plan . . . .” TEX. R. CIV. P.

190.1 Appellant states the discovery control plan often is used as a guide to

determine whether there has been an adequate time for discovery.           Although

appellant mentioned the lack of a discovery control plan in its motion for

continuance and response to the motion for summary judgment, it did not move for

the court to sign a discovery control plan. To preserve error for appellate review, a

party must have made known its complaint by a request, objection, or motion that

stated the grounds for the ruling the party sought, and the party must have obtained

a ruling on the request, objection, or motion. TEX. R. APP. P. 33.1(a)(1). In this

case, the record does not show that appellant requested or moved for the court to

sign a discovery control plan. Nor does the record show appellant objected to the
                                        –39–
lack of a discovery control plan. Even if appellant’s statements about the lack of a

discovery control plan constituted a request, objection, or motion, the record does

not show the trial court ruled on it. Therefore, appellant failed to preserve error

from the lack of a discovery control plan. Id.

      We conclude appellant has not shown the trial court abused its discretion by

denying appellant’s motion for continuance.

      We overrule appellant’s third issue.

                              ATTORNEY’S FEES
      In its fourth issue, appellant contends the trial court erred by awarding

Malone and Tinnus their attorney’s fees. Appellant contends the trial court erred

by not requiring Malone and Tinnus to segregate the fees for defending the cause

of action under the TTLA from the fees related to the other causes of action.

Appellant also contends the trial court erred by not submitting its requested jury

instruction on segregation of attorney’s fees.       Appellant also contends the

requested fees were excessive and not supported by legally or factually sufficient

evidence. Finally, appellant contends the trial court erred by awarding Tinnus and

Malone their attorney’s fees incurred in the litigation over their recovery of

attorney’s fees.

      The evidence shows Malone and Tinnus’s attorneys billed them $133,310

for fees through the trial court’s order granting partial summary judgment, $51,660

following the granting of the motion for summary judgment through the end of the

                                       –40–
month before the jury trial, and their attorney testified he expected the billing for

the month including the trial to be $10,000.

                               Segregation of Attorney’s Fees

       Appellant argues Malone and Tinnus were required to segregate the fees

incurred for the one cause of action where fees were recoverable by statute, the

TTLA claim, from the three causes of action where fees were not recoverable,

namely, violation of the Texas Uniform Trade Secrets Act, 9 common-law

misappropriation of trade secrets, and unfair competition. Appellant asserts that

because Malone and Tinnus did not do so, the question of attorney’s fees must be

remanded to the trial court. Malone and Tinnus argue that appellant’s allegations

in the four causes of action are practically identical, so all the work performed on

the case necessarily applied to all four causes of action, and no work on the case

did not apply to the TTLA claim.

       Texas follows the American Rule, which provides that litigants must pay

their own costs of litigation, and the costs of litigation may be shifted to another

party only if specifically provided for by statute or contract. See Rohrmoos

Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469, 483–84, 487 (Tex.

2019); Epps v. Fowler, 351 S.W.3d 862, 865 (Tex. 2011).                         Appellant had no

contract with Malone and Tinnus. The only statute authorizing shifting attorney’s
   9
     A prevailing defendant may recover attorney’s fees under the Texas Uniform Trade Secrets Act if “a
claim of misappropriation is made in bad faith.” CIV. PRAC. § 134A.005(1). Malone and Tinnus did not
seek attorney’s fees under this provision.


                                                –41–
fees in this case is section 134.005(b) of the Civil Practice & Remedies Code,

which provides, “Each person who prevails in a suit under this chapter [the TTLA]

shall be awarded court costs and reasonable and necessary attorney’s fees.” CIV.

PRAC. § 134.005(b). Both appellant and Malone and Tinnus pleaded for attorney’s

fees under this provision.    Malone and Tinnus, however, were the prevailing

parties; therefore, they are entitled to recover all their “court costs and reasonable

and necessary attorney’s fees” concerning the TTLA claim.

      Because Malone and Tinnus are allowed to recover only the attorney’s fees

that were reasonable and necessary for the TTLA claim, they had to segregate

those fees from the fees for work that did not apply to the TTLA claim. “To the

extent such services would have been incurred on a recoverable claim alone, they

are not disallowed simply because they do double service” by applying to Malone

and Tinnus’s defense of the other three claims. Tony Gullo Motors I, L.P. v.

Chapa, 212 S.W.3d 299, 313 (Tex. 2006). Merely because the facts concerning

the different claims are intertwined does not mean the party seeking fees does not

have to segregate the fees for the recoverable claims from the unrecoverable

claims. “[I]t is only when discrete legal services advance both a recoverable and

unrecoverable claim that they are so intertwined that they need not be segregated.”
Id. at 313–14. Thus, under Tony Gullo, the question is whether all the fees Malone

and Tinnus incurred concerned the TTLA claim or whether some of the fees were



                                        –42–
unrelated to the TTLA claim. If all the fees related to the TTLA claim, segregation

was unnecessary, even if those fees also related to the other claims.

      Appellant appears to argue that in 2017, eleven years after Tony Gullo, the

supreme court overruled that part of Tony Gullo by holding segregation on a

claim-by-claim basis is required in all cases, citing Horizon Health Corp. v. Acadia

Healthcare Co., 520 S.W.3d 848 (Tex. 2017). In that case, Horizon sued its

former employees who had gone to work for Acadia, Horizon’s competitor, taking

with them Horizon’s confidential information. Id. at 857. Horizon brought claims

for breach of contract and violation of the TTLA as well as numerous torts. Id.

The breach of contract claim was based on the defendants’ breaches of

non-compete agreements.       The TTLA claim was based on the defendants’

misappropriating Horizon’s trade secrets and other property. Id. at 883. Horizon

sought to recover its attorney’s fees for breach of contract and TTLA. Horizon

prevailed in a jury trial on many of its claims, including TTLA and breach of

contract. The jury awarded Horizon substantial damages and attorney’s fees. Id.

at 858. The supreme court concluded that no evidence supported the claim for

breach of contract, but it affirmed the judgment on the TTLA claim. Id. at 883.

Therefore, the only claim Horizon had for recovering attorney’s fees was the

TTLA claim. Id. The supreme court stated:

      When Horizon’s expert testified about Horizon’s attorney’s fees, he
      segregated the fees unrelated to Horizon’s breach of contract and
      TTLA claims, but he did not specifically delineate the fees on a
                                        –43–
      claim-by-claim basis. Thus, we have no way to know the amount of
      attorney’s fees relating solely to the TTLA violations. In this
      instance, vacating the attorney’s fees award and remanding for a new
      trial on the issue is proper.
Id. at 884. Nothing in this paragraph is inconsistent with Tony Gullo. The breach

of contract and TTLA claims were not related and did not involve the same facts;

they were distinct causes of action. Therefore, Horizon had to segregate its fees

relating to the breach of contract claim from the fees related to the TTLA claim.

Because Horizon did not do so, the attorney’s fees issue was remanded to the trial

court. Id. The principle in Tony Gullo that segregation is not necessary “when

discrete legal services advance both a recoverable and unrecoverable claim” is

unaffected by Horizon Health Corp. See Tony Gullo, 212 S.W.3d at 313–14.

      Appellant also cites Transverse, L.L.C. v. Iowa Wireless Services, LLC, No.

A-10-CV-517-LY, 2020 WL 614590 (W.D. Tex. Feb. 7, 2020) (report and

recommendation of United States Magistrate Judge). In that case, Transverse sued

Iowa Wireless Services (IWS) over a non-disclosure agreement and supply

contract, asserting claims for breach of contract, TTLA, and numerous other causes

of action. Id. at *1. IWS prevailed, and it was entitled to its attorney’s fees under

the TTLA. Id. at *2. The magistrate ordered IWS to segregate the fees for the

recoverable TTLA claim from the fees relating to the other claims. IWS refused to

segregate, arguing it did not have to segregate and that it was entitled to the fees

for all the claims because the claims arose out of the same facts. Id. at *2, *3. The


                                        –44–
magistrate disagreed and cited numerous places where there were fees for tasks

separate from the TTLA claim that IWS could have segregated. Id. at *4 n.2. The

magistrate stated, “segregation was not an impossible task factually, as there were

many approaches IWS could have taken to meet its burden.” Id. at *4. In this

case, however, appellant has not pointed out any fees that do not apply to the

TTLA claim.

      Malone and Tinnus’s argument is that all of their attorney’s fees were

reasonable and necessary to their prevailing on appellant’s TTLA claim. Their

attorney testified to that fact. He also testified that the attorney’s fees would have

been the same if the TTLA claim had been the only claim. Appellant does not

identify any invoice entry that did not apply to the TTLA claim.

      We conclude appellant has not shown the trial court erred by awarding

Malone and Tinnus their attorney’s fees without requiring segregation of the fees

among the different claims.

                                  Jury Instruction

      Appellant argues the trial court erred by refusing to submit appellant’s

proposed instructions pertaining to the jury question on attorney’s fees. The jury

question asked the jury, “What is a reasonable fee . . . for the reasonable and

necessary services of Defendants’ attorneys in the defense of Plaintiff’s claim

under the Texas Theft Liability Act?” The question instructed the jury to consider

the Arthur Andersen factors. See Arthur Andersen & Co. v. Perry Equip. Corp.,

                                        –45–
945 S.W.2d 812, 818 (Tex. 1997). Appellant asked that the jury also be instructed

as follows:

      1. The party seeking an attorney’s fees award bears the burden of
      proving that legal work relating to claims for which fees may be
      recovered has been properly segregated from legal work relating to
      claims for which fees are not recoverable.

      2. Segregation must be on a claim-by-claim basis.

      3. No matter how nominal, an unrecoverable fee that does not advance
      a recoverable claim must be segregated from the request for attorney’s
      fees.

      4. You may not award any amount for work relating to claims for
      which fees are not recoverable.

(Footnotes and internal quotation marks omitted.) The trial court refused to submit

these instructions.

      Rule of Civil Procedure 277 requires the trial court to “submit such

instructions and definitions as shall be proper to enable the jury to render a

verdict.” TEX. R. CIV. P. 277. “This rule . . . affords the trial court considerable

discretion in deciding what instructions are necessary and proper in submitting

issues to the jury.” State Farm Lloyds v. Nicolau, 951 S.W.2d 444, 451 (Tex.

1997). We review the trial court’s refusal of a requested jury instruction for abuse

of discretion. Costilla v. Crown Equip. Co., 148 S.W.3d 736, 741 (Tex. App.—

Dallas 2004, no pet.). “A trial court should submit explanatory instructions when

in its sole discretion, it determines that the instructions will help the jury to

understand the meaning and effect of the applicable law and presumptions.”

                                       –46–
Depriter v. Tom Thumb Stores, Inc., 931 S.W.2d 627, 629 (Tex. App.—Dallas

1996, writ denied). Trial courts should refuse to submit unnecessary instructions,

even if the instructions are legally correct statements. Id. at 630.

      Appellant discusses in its brief why the instructions are legally correct

statements and how it preserved its argument.          However, appellant does not

explain why the trial court’s decision not to submit the instructions was arbitrary or

unreasonable or without reference to any guiding rules or principles. See id. at

628–29 (defining abuse of discretion when court refuses to submit requested jury

instructions). Nor does appellant explain why these instructions were necessary.

Appellant cites no authority requiring trial courts to submit these instructions. We

conclude appellant has not shown the trial court abused its discretion by refusing to

submit the instructions.

                                   “Fees for Fees”
      Appellant also contends the trial court erred by awarding Malone and Tinnus

their attorney’s fees incurred after the court granted their motion for summary

judgment because those fees were related solely to the litigation concerning the

award of attorney’s fees.

      Appellant observes that the Supreme Court has stated, “In our legal system,

no attorneys, regardless of whether they practice in bankruptcy, are entitled to

receive fees for fee-defense litigation absent express statutory authorization.”

Baker Botts L.L.P. v. ASARCO LLC, 576 U.S. 121, 133–34 (2015). We agree that

                                         –47–
shifting the cost of litigating anything, including the recovery of attorney’s fees,

requires statutory or contractual authorization. But the recovery of attorney’s fees

for litigating attorney’s fees is not per se prohibited.                       See, e.g., Comm’r,

Immigration & Naturalization Serv. v. Jean, 496 U.S. 154, 162–65 (1990) (under

Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A), party prevailing against

United States entitled to attorney’s fees for preparing attorney’s fees application

and for litigation about attorney’s fees); Saldivar v. Rodela, 894 F. Supp. 2d 916,

939 (W.D. Tex. 2012) (under International Child Abduction Remedies Act, 22

U.S.C. § 9007(b)(3), petitioner entitled to legal fees for work preparing attorney’s

fees application and litigation over fees).

         The TTLA provides, “Each person who prevails in a suit under this chapter

shall be awarded court costs and reasonable and necessary attorney’s fees.” CIV.

PRAC. § 134.005(b). Unlike the language before the Supreme Court in Baker

Botts,10 this statute contains few limitations. The only limitation is that the fees be


    10
       Baker Botts concerned compensation of the attorneys representing a debtor-in-possession in
bankruptcy. The statute provided that the attorneys were to be awarded “reasonable compensation for
services rendered” but were not to receive compensation for “services that were not—(I) reasonably likely
to benefit the debtor’s estate; or (II) necessary to the administration of the estate.” 11 U.S.C. §
330(a)(1)(A), (a)(4)(A)(ii). The attorneys represented ASARCO throughout the four years of bankruptcy
proceedings. Baker Botts, 576 U.S. at 125. At the conclusion, Baker Botts prepared its fee application
(for which it was entitled to compensation under 11 U.S.C. § 330(a)(6)), and the bankruptcy court
awarded it $120 million for its work in the bankruptcy proceedings, and an additional $5 million for time
spent litigating in defense of their fee applications. Id. The Supreme Court observed that the statute
“allows ‘reasonable compensation’ only for ‘actual, necessary services rendered.’” Id. at 128. Given
this language, the Supreme Court “concluded that the phrase ‘reasonable compensation for services
rendered’ necessarily implies loyal and disinterested service in the interest of a client.” Id. at 129
(internal punctuation omitted). “Time spent litigating a fee application against the administrator of a
bankruptcy estate cannot be fairly described as ‘labor performed for’—let alone ‘disinterested service

                                                 –48–
“reasonable and necessary.” Unlike some statutes, section 134.005 contains no

limitation that the award of attorney’s fees be limited to fees incurred in the

defense or prosecution of the statutory claim. Cf., e.g., TEX. AGRIC. CODE ANN. §

251.004(b) (“attorney’s fees incurred in the defense”); TEX. ALCO. BEV. CODE

ANN. § 108.80(b) (“reasonable attorney’s fees incurred in the defense or

prosecution of the action”); CIV. PRAC. § 62.044(b) (“reasonable attorney’s fees

incurred in dissolution of the writ”). Instead, the fees must be reasonable and

necessary to the party “prevailing.” Prevailing, under the TTLA, includes the

award of attorney’s fees because the award of attorney’s fees is mandatory. See

CIV. PRAC. § 134.005(b) (“Each person who prevails . . . shall be awarded . . .

attorney’s fees.”). Thus, the attorney’s fees incurred to obtain the attorney’s fees

award may be part of the reasonable and necessary fees for a “party who prevails

in a suit under this chapter.” Id.

       In support of its argument that Malone and Tinnus may not recover their

attorney’s fees incurred as they pursued their right to attorney’s fees, appellant

cites Austin ISD v. Manbeck, 338 S.W.3d 147 (Tex. App.—Austin 2011), rev’d in

part on other grounds, 381 S.W.3d 528 (Tex. 2012). In that case, the Austin Court

of Appeals concluded that section 408.221(c) of the Labor Code did not permit a

workers’ compensation claimant seeking attorney’s fees to recover the fees

to’—that administrator.” Id. Section 134.005 of the Civil Practice & Remedies Code does not contain the
fee limitations present in 11 U.S.C. § 330.


                                                –49–
incurred for seeking the fees.11 Id. at 154–55.         Section 408.221(c) allows a

workers’ compensation claimant to recover attorney’s fees from an insurance

carrier when the insurance carrier seeks judicial review of certain final decisions

by the administrative appeals panel. See TEX. LAB. CODE ANN. § 408.221(c).

However, the statute limits the claimant’s recovery of attorney’s fees to fees

“incurred by the claimant as a result of the insurance carrier’s appeal” and “only

for the issues [appealed from the appeals panel] on which the claimant prevails” in

the judicial review. Id. In Manbeck, the claimant prevailed before the appeals

panel, and the insurance carrier sought judicial review. Manbeck, 338 S.W.3d 149.

The claimant filed a counterclaim for attorney’s fees under section 408.221(c).

After two-and-a-half years of litigation in the trial court, the insurance carrier

nonsuited its claim for judicial review. Id. at 150. The claimant’s counterclaim for

attorney’s fees was tried to a jury, which determined the amount of the claimant’s

attorney’s fees both before and after the insurance carrier’s nonsuit. The court of

appeals determined that the post-nonsuit fees, i.e., those incurred in seeking the

claimant’s attorney’s fees, were not recoverable under section 408.221(c) because

    11
       This Court and the San Antonio Court of Appeals came to the same conclusion. Discovery Prop. &
Cas. Co. v. Tate, 298 S.W.3d 249, 260 (Tex. App.—San Antonio 2009, pet. denied); Twin-City Fire Ins.
Co. v. Vega-Garcia, 223 S.W.3d 762, 769–70 (Tex. App.—Dallas 2007, pet. denied). The Houston (14th
District) Court of Appeals concluded that a workers’ compensation claimant could recover attorney’s fees
incurred in preparing for and attending the hearing on attorney’s fees under Labor Code section
408.221(c), but the supreme court reversed the court of appeals’ decision on the ground that the insurer
was entitled to a jury trial on attorney’s fees under section 408.221(c). The supreme court did not address
whether the claimant was entitled to recover the attorney’s fees incurred in litigating the fees.
Transcontinental Ins. Co. v. Crump, 274 S.W.3d 86, 103–04 (Tex. App.—Houston [14th Dist.] 2008),
rev’d on other grounds, 330 S.W.3d 211 (Tex. 2010).


                                                  –50–
they were not incurred in prevailing on the issues on which the insurance carrier

sought judicial review. Id. at 156. Section 134.005(b) contains no such limitation.

      Appellant also argues that allowing a prevailing party to recover its

attorney’s fees in seeking attorney’s fees “would be designed merely to spawn

more satellite litigation in search for an ever expanding universe of fees for

fees . . . [and] are a fertile ground for mischief and misuse of the litigation

process.”     These concerns are dealt with by the requirement that the fees be

“reasonable and necessary.” If the factfinder determines that the prevailing party’s

attorney’s fees for obtaining the fees were unnecessary or unreasonable, the

factfinder may reduce the award of fees appropriately.            Likewise, if the

nonprevailing party uses the litigation process to increase the prevailing party’s

attorney’s fees in seeking to be awarded its rightful attorney’s fees, the factfinder

may determine those additional fees were reasonable and necessary, and the trial

court may award them. See Comm’r, INS, 496 U.S. 162–66.

      We conclude the trial court did not err by awarding Malone and Tinnus their

attorney’s fees incurred in seeking to recover their attorney’s fees under section

134.005(b).

      Appellant also argues the trial court abused its discretion by refusing to

submit a jury instruction that the jury may not award attorney’s fees for time spent

seeking an award of attorney’s fees.        Because we have concluded section

134.005(b) permits such an award, the requested instruction was an incorrect
                                        –51–
statement of the law, and the trial court did not abuse its discretion by not

submitting the instruction.

                              Sufficiency of the Evidence

      Appellant argues the trial court erred by awarding Malone and Tinnus the

attorney’s fees found by the jury because the fees awarded were “grossly excessive

and not supported by factually or legally sufficient evidence.” The reasonableness

and necessity of attorney’s fees “are questions of fact to be determined by the fact

finder and act as limits on the amount of fees that a prevailing party can shift to the

non-prevailing party.” Rohrmoos, 578 S.W.3d at 489.

      When reviewing the legal sufficiency of the evidence, we consider all the

evidence before the jury, crediting evidence in support of the verdict if reasonable

jurors could, and disregarding evidence contrary to the verdict unless reasonable

jurors could not. City of Keller v. Wilson, 168 S.W.3d 802, 823, 827 (Tex. 2005);

Morris v. Wells Fargo Bank, N.A., 334 S.W.3d 838, 842 (Tex. App.—Dallas 2011,

no pet.). If there is more than a scintilla of evidence to support the finding, the

evidence is legally sufficient. Formosa Plastics Corp. USA v. Presidio Eng’rs &

Contractors, Inc., 960 S.W.2d 41, 48 (Tex. 1998). When the evidence offered to

prove a vital fact is so weak as to do no more than create a mere surmise or

suspicion of its existence, the evidence is no more than a scintilla and, in legal

effect, is no evidence. Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983).

If the evidence furnishes a reasonable basis for differing conclusions by reasonable

                                         –52–
minds as to the existence of a vital fact, then there is legally sufficient evidence,

more than a scintilla, to support the fact. Id.

      When reviewing the factual sufficiency of the evidence, we examine all the

evidence and set aside a finding only if it is so contrary to the evidence as to be

clearly wrong and unjust. Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 407

(Tex. 1998); Cameron v. Cameron, 158 S.W.3d 680, 683 (Tex. App.—Dallas

2005, pet. denied).     In conducting our review of both the legal and factual

sufficiency of the evidence, we are mindful that the jury, as fact finder, was the

sole judge of the credibility of the witnesses and the weight to be given their

testimony. City of Keller, 168 S.W.3d at 819; Hinkle v. Hinkle, 223 S.W.3d 773,

782 (Tex. App.—Dallas 2007, no pet.). We may not substitute our judgment for

the fact finder’s, even if we would reach a different answer on the evidence. See

Maritime Overseas Corp., 971 S.W.2d at 407; Hinkle, 223 S.W.3d at 782. A

challenge to attorney’s fees as being excessive is a factual sufficiency challenge to

the award. Lerma v. Border Demolition & Envtl., Inc., 459 S.W.3d 695, 705 (Tex.

App.—El Paso 2015, pet. denied) (citing Mar. Overseas Corp. v. Ellis, 971 S.W.2d
402, 406 (Tex. 1998) (“The standard of review for an excessive damages

complaint is factual sufficiency of the evidence.”)).

      “[A] claimant seeking an award of attorney’s fees must prove the attorney’s

reasonable hours worked and reasonable rate by presenting sufficient evidence to

support the fee award sought.”       Rohrmoos, 578 S.W.3d at 501–02. Sufficient
                                         –53–
evidence to support an award of attorney’s fees includes, at a minimum, the

following evidence: (1) the particular services performed, (2) who performed

those services, (3) approximately when the services were performed, (4) the

reasonable amount of time required to perform the services, and (5) the reasonable

hourly rate for each person performing the services. Id. at 502. The evidence must

include details about the work performed. Id. at 505. This calculation, when

supported by sufficient evidence, creates a presumption of the reasonable and

necessary attorney’s fees that can be shifted to the other party. Id. at 499.

      Malone and Tinnus’s lead counsel testified as their expert witness on

attorney’s fees. He testified to the experience of each lawyer and legal assistant

working on the case, the rates charged for their work, and the reasonableness of the

rates. He testified about the average rates in different parts of the state. He also

testified that he and the firm’s intellectual property lawyer (who had the primary

relationship with Malone and Tinnus) reviewed the invoices before they were sent

to “determine if the time was reasonable and necessary. Sometimes we might

decide that an entry was too steep for the services that were rendered, too much

time, maybe it’s inefficient. Sometimes we might decide that we’re just going to

give the client a break for business reasons.” He also testified, “We believe in our

hearts and our minds that what we’ve written down is reasonable and fair and it’s

properly recorded and billed.”



                                         –54–
      Malone and Tinnus offered into evidence their attorneys’ redacted invoices.

They also presented charts showing the division of the fees by the procedures they

concerned.

      Appellant argues the fees were unreasonable because Malone and Tinnus

were not entitled to an award of attorney’s fees for work occurring after the trial

court granted their motion for summary judgment. As discussed above, Malone

and Tinnus were allowed to recover attorney’s fees for their attorneys’ services in

obtaining judgment for their attorney’s fees under section 134.005(b).

      Appellant also argues the fees were unreasonable because the attorneys

failed to exercise billing judgment. See El Apple I, Ltd. v. Olivas, 370 S.W.3d 757,

762 (Tex. 2012). Appellant points out that only one billing entry mentions the

TTLA. However, as discussed above, all of the attorneys’ work on all of the

claims applied to the TTLA because the claims were essentially the same: whether

Malone misappropriated Harter’s trade secrets and used those trade secrets without

Harter’s or appellant’s permission to design Bunch O’ Balloons, making him

millions of dollars. Thus, the fact that only one entry specifically mentions the

TTLA does not show lack of billing judgment.

      Appellant also asserts “there was ample evidence of overstaffing, excessive

redaction that precludes a meaningful evaluation of the tasks for which Appellees’

counsel seeks to be paid, duplicative or unnecessary work on which

Malone/Tinnus did not pursue or prevail, and billing for administrative tasks.”
                                       –55–
Appellant cites to several pages of the invoices. However, whether these were

“duplicative or unnecessary or . . . [were] billing for administrative tasks” concern

whether the billings were reasonable and necessary, which was a fact question for

the jury. Malone and Tinnus’s expert witness testified he had inspected each of the

invoices and determined that the tasks performed and the amounts billed were

reasonable and necessary, so some evidence supports the jury’s determination.

      Concerning the argument of excessive redaction, attorney invoices are

routinely redacted when offered into evidence to protect attorney–client and work-

product privileges. See In re Nat’l Lloyds Ins. Co., No. 13-15-00219-CV, 2015
WL 4380929, at *5 (Tex. App.—Corpus Christi–Edinburg July 14, 2015, orig.

proceeding) (mem. op.), mand. granted, 532 S.W.3d 794 (Tex. 2017); see also,

e.g., Harris Cty. App. Dist. v. Am. Multi-Cinema, Inc., No. 01-18-00786-CV, 2020
WL 930834, at *3 (Tex. App.—Houston [1st Dist.] Feb. 27, 2020, no pet.) (mem.

op.); In re T.R.H., No. 04-18-00834-CV, 2019 WL 6887143, at *1 (Tex. App.—

San Antonio Dec. 18, 2019, no pet.) (mem. op.); Tex. Mut. Ins. Co. v. DeJaynes,

590 S.W.3d 654, 660 (Tex. App.—El Paso 2019, pet. denied).                 Malone and

Tinnus’s lead attorney testified the redactions were due to work-product and

attorney–client privileges. The billing entries listed the attorney who performed

the task, the date, the attorney’s billing rate, the length of time to complete the task,

and a description of the task except that any privileged material was redacted. The

redacted material mostly consisted of the topic of the attorney’s conversations with
                                         –56–
the client or with co-counsel or the topic of certain research. Appellant does not

assert that any of the material redacted was not privileged.

      The supreme court has not required that parties waive their attorney–client

and work-product privileges when seeking to recover attorney’s fees from

opposing parties. We decline to do so. Malone and Tinnus’s attorneys provided a

great deal of information about the fees, and their lead counsel testified and was

cross-examined by opposing counsel about the invoices. We conclude that the

redactions in the attorney’s-fees invoices did not render the evidence insufficient to

support the jury’s verdict.

      We conclude appellant has not shown the evidence is insufficient to support

the jury’s finding on attorney’s fees through trial.

      Appellant also argues Malone and Tinnus failed to present sufficient

evidence to support the award of attorney’s fees for appeal. This Court has held

that when “parties were entitled to attorney’s fees under section 38.001 of the

Texas Civil Practice and Remedies Code for work performed at the trial court

level, the trial court abused its discretion in failing to award conditional appellate

attorney’s fees when presented with a request for and evidence of those fees.”

Scott Pelley P.C. v. Wynne, 578 S.W.3d 694, 702 (Tex. App.—Dallas 2019, no

pet.). We see no reason why that same interpretation should not apply to section

134.005(b).



                                         –57–
         To recover fees for contingent appellate services, a party must “provide

opinion testimony about the services it reasonably believes will be necessary to

defend the appeal and a reasonable hourly rate for those services.” Yowell v.

Granite Operating Co., No. 18-0841, 2020 WL 2502141, at *13 (Tex. May 15,

2020).     Malone and Tinnus’s expert witness did not meet this standard.            He

testified as follows concerning appellate attorney’s fees:

         In the event that one of the parties is unhappy with what happens here,
         then the judgment, which happens, somebody may seek to appeal this
         decision to the Court of Appeals. In the event that happens, based
         upon my experience with appellate law, in the State of Texas in
         particular, and with the Fifth Court of Appeals in Dallas in particular,
         it’s my opinion that a reasonable fee for handling an appeal to the
         Dallas Court of Appeals is $30,000.

         After the Dallas Court of Appeals, if it’s presented in this case, and if
         it then turns around and enters its judgment, the parties have the right
         to ask our Supreme Court of Texas to review the appellate court’s
         opinion. The Supreme Court of Texas is not required to do so in most
         cases. It’s their discretion to do so. So you file a petition asking them
         to review it, and you provide information about the case. They decide
         whether they will hear it or not. They may reject that petition. They
         may grant that petition. If they grant it, that just means they’re going
         to let you file a formal brief and perhaps come make argument to
         them and then they will make a decision. If they reject it, then you’re
         back with the decision from the Court of Appeals.

         It’s my opinion that a reasonable fee for preparation of the—or
         responding to a petition for a request to the Supreme Court to review
         an appellate court decision from the Court of Appeals would be
         $10,000. And if the Supreme Court of Texas were to say, yes, we will
         we’ll hear your case, and we were to then brief it and present our
         arguments before the Supreme Court of Texas, down in Austin, then I
         believe that an additional fee of $25,000 for that exercise is reasonable
         and appropriate.


                                          –58–
      Actually—I’m sorry. Yes, $25,000. And so that their total fees—and
      these others, these fees, it’s my opinion that these appellate fees will
      be appropriate. Those that may or may not happen, but we need to
      establish that now so that if it does happen, you’ve had a chance to
      make a decision on what those fees will be.

This testimony does not provide the reasonable hourly rate for any of the

reasonable and necessary services for the appeals process. Also, concerning the

appeal to the court of appeals, it does not “provide opinion testimony about the

services it reasonably believes will be necessary to defend the appeal.” Id.

Accordingly, Malone and Tinnus’s evidence of appellate attorney’s fees is

insufficient.

      We sustain appellant’s fourth issue as to the award of attorney’s fees for

appeal, and we otherwise overrule appellant’s fourth issue.

                                   CONCLUSION

      We reverse the trial court’s judgment that appellant take nothing from Zuru

Toys Inc., and we reverse the award of appellate attorney’s fees to Malone and

Tinnus. In all other respects, we affirm the trial court’s judgment. We remand the

case to the trial court for further proceedings.




                                              /Lana Myers/
                                              LANA MYERS
                                              JUSTICE
190159HF.P05


                                         –59–
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

KBIDC INVESTMENTS, LLC,                        On Appeal from the 219th Judicial
Appellant                                      District Court, Collin County, Texas
                                               Trial Court Cause No. 219-05584-
No. 05-19-00159-CV          V.                 2017.
                                               Opinion delivered by Justice Myers.
ZURU TOYS INC., ZURU INC.,                     Justices Whitehill and Pedersen, III
AND ZURU LTD., TINNUS                          participating.
ENTERPRISES, LLC AND JOSH
MALONE, Appellees

      This Court’s judgment of June 26, 2020 is VACATED, and the following is
now the judgment of this Court:

        In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED in part and REVERSED in part. We REVERSE that portion
of the trial court’s judgment ordering that appellant KBIDC INVESTMENTS,
LLC’s claims against appellee ZURU TOYS INC. are dismissed and that appellant
KBIDC INVESTMENTS, LLC take nothing on its claims against appellee ZURU
TOYS INC., and we REVERSE the award of appellate attorney’s fees to appellees
TINNUS ENTERPRISES, LLC and JOSH MALONE. In all other respects, the
trial court’s judgment is AFFIRMED. We REMAND this cause to the trial court
for further proceedings consistent with this opinion.

      It is ORDERED that appellees ZURU INC., ZURU LTD., TINNUS
ENTERPRISES, LLC AND JOSH MALONE recover their costs of this appeal
from appellant KBIDC INVESTMENTS, LLC, and that appellant KBIDC
INVESTMENTS, LLC recover its costs of this appeal from appellee ZURU TOYS
INC.


                                        –60–
Judgment entered this 9th day of October, 2020.




                                      –61–